Centralized CM/ECF LIVE - U.S. District Court:txwd                        Page 1 of 4
      Case 2:20-mj-00084-RJK Document 2-1 Filed 02/18/20 Page 1 of 4 PageID# 6


                                                                                         CLOSED

                            U.S. District Court [LIVE]
                      Western District of Texas (San Antonio)
                CRIMINAL DOCKET FOR CASE #: 5:17-cr-00363-DAE-1


Case title: USA v. Smith                                  Date Filed: 05/04/2017

Assigned to: Judge David A. Ezra

Defendant (1)
Roy Wilson Smith                            represented by Marina Thais Douenat
                                                           Office of the Federal Public Defender
                                                           727 E. Cesar E. Chavez Blvd.
                                                           San Antonio, TX 78206
                                                           210-472-6700
                                                           Email: marina_douenat@fd.org
                                                           TERMINATED: 08/16/2017
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

                                                           Duty Pub. Defender-San Antonio
                                                           Federal Public Defender
                                                           San Antonio Division
                                                           727 E. Cesar E. Chavez Blvd.
                                                           Suite B207
                                                           San Antonio, TX 78206
                                                           (210) 472-6700
                                                           Fax: 210/472-4454
                                                           Email: janie_craig@fd.org
                                                           TERMINATED: 05/11/2017
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

Pending Counts                                             Disposition
21:846=CP.F -CONSPIRACY TO                                 Six (6) months imprisonment without
POSSESS CONTROLLED                                         credit for time previously served on
SUBSTANCE; Conspiracy to                                   supervision; forty-eight (48) months
Distribute and Possess with Intent to                      supervised release. 60 months
Distribute Methamphetamine                                 imprisonment, 5 years supervised
(1)                                                        release, $100 special assessment




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?908299645475809-L_1_0-1                 02/18/2020
Centralized CM/ECF LIVE - U.S. District Court:txwd                        Page 2 of 4
      Case 2:20-mj-00084-RJK Document 2-1 Filed 02/18/20 Page 2 of 4 PageID# 7



Highest Offense Level (Opening)
Felony

Terminated Counts                                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                Disposition
None



Plaintiff
USA                                         represented by Erica Benites Giese - AUSA
                                                           U.S. Attorney's Office
                                                           601 NW Loop 410, Suite 600
                                                           San Antonio, TX 78216
                                                           210-384-7000
                                                           Email: monica.harris@usdoj.gov
                                                           TERMINATED: 05/12/2017
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

                                                          Michael R. Hardy
                                                          Assistant United States Attorney
                                                          601 NW Loop 410
                                                          Suite 600
                                                          San Antonio, TX 78216-5512
                                                          (210) 384-7150
                                                          Fax: 210/384-7135
                                                          Email: mike.hardy@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 05/04/2017      1 TRANSFER OF JURISDICTION as to Roy Wilson Smith. Received certified
                   copies of indictment, judgment and docket sheet from ED/VA, Norfolk
                   Division (mgr) (Entered: 05/05/2017)
 05/05/2017      2 Probation Warrant Issued by Judge Mark S. Davis as to Roy Wilson Smith.
                   (mgr) (Entered: 05/05/2017)




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?908299645475809-L_1_0-1                02/18/2020
Centralized CM/ECF LIVE - U.S. District Court:txwd                        Page 3 of 4
      Case 2:20-mj-00084-RJK Document 2-1 Filed 02/18/20 Page 3 of 4 PageID# 8


 05/05/2017      3 Probation Form 12 to revoke supervised release as to Roy Wilson Smith (1)
                   Count 1 Signed by Judge Mark S. Davis on 04/19/2017, ED/VA, Norfolk
                   Division (mgr) (Entered: 05/08/2017)
 05/05/2017          ORDER FOR ISSUANCE OF Probation Warrant found in document 3 as to
                     Roy Wilson Smith. Signed by Judge Mark S. Davis . (mgr) Modified on
                     5/8/2017, to edit text (mgr). (Entered: 05/08/2017)
 05/10/2017          Arrest of Roy Wilson Smith. (rg) (Entered: 05/10/2017)
 05/10/2017      4 Minute Entry for proceedings held before Judge Henry J. Bemporad:Initial
                   Appearance on Revocation Proceedings as to Roy Wilson Smith held on
                   5/10/2017 (Minute entry documents are not available electronically.) (rf)
                   (Entered: 05/11/2017)
 05/10/2017      5 CJA 23 Financial Affidavit by Roy Wilson Smith (SEALED pursuant to E-
                   Government Act of 2002). (rf) (Entered: 05/11/2017)
 05/10/2017      6 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Roy Wilson
                   Smith; Duty Pub. Defender-San Antonio for Roy Wilson Smith appointed..
                   Signed by Judge Henry J. Bemporad. (rf) (Entered: 05/11/2017)
 05/10/2017      7 ORDER as to Roy Wilson Smith, ( Preliminary Revocation Hearing set for
                   5/23/2017 09:30 AM before Judge Henry J. Bemporad,). Signed by Judge
                   Henry J. Bemporad. (rf) (Entered: 05/11/2017)
 05/11/2017      8 NOTICE OF ATTORNEY APPEARANCE: Marina Thais Douenat appearing
                   for Roy Wilson Smith . Attorney Marina Thais Douenat added to party Roy
                   Wilson Smith(pty:dft) (Douenat, Marina) (Entered: 05/11/2017)
 05/15/2017      9 Waiver of Preliminary Hearing by Roy Wilson Smith (Douenat, Marina)
                   (Entered: 05/15/2017)
 06/21/2017     10 ORDER as to Roy Wilson Smith, ( inal Hearing re Revocation of Supervised
                   Release set for 8/18/2017 9:00 AM before Judge David A. Ezra). Signed by
                   Judge David A. Ezra. (rg) (Entered: 06/21/2017)
 06/21/2017     11 ORDER as to Roy Wilson Smith, ( Final Hearing re Revocation of Supervised
                   Release set for 7/21/2017 9:00 AM before Judge David A. Ezra,). Signed by
                   Judge David A. Ezra. (mgr) (Entered: 06/21/2017)
 06/23/2017     12 MOTION for Revocation of Probation/Supervised Release by USA as to Roy
                   Wilson Smith. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Hardy, Michael)
                   (Entered: 06/23/2017)
 07/19/2017     13 REVOCATION DOCUMENTS as to Roy Wilson Smith by Officer Roger
                   Gonzales. Instructions for viewing the report/worksheet are available here.
                   (Document is available only to the attorney of record and AUSA for 14 days.
                   PLEASE PRINT OR SAVE AS SOON AS DOCUMENT IS OPENED.)
                   (Cortez, Katrina) (Entered: 07/19/2017)
 07/21/2017     14 Minute Entry for proceedings held before Judge David A. Ezra:Final
                   Revocation Hearing as to Roy Wilson Smith held on 7/21/2017. (Minute entry




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?908299645475809-L_1_0-1                02/18/2020
Centralized CM/ECF LIVE - U.S. District Court:txwd                        Page 4 of 4
      Case 2:20-mj-00084-RJK Document 2-1 Filed 02/18/20 Page 4 of 4 PageID# 9


                     documents are not available electronically.) (Court Reporter Angela Hailey.)
                     (rg) (Entered: 07/25/2017)
 07/21/2017          "ORAL" ORDER GRANTING 12 Motion for Revocation of Supervised
                     Release. Supervised Release was revoked as to Roy Wilson Smith (1). Signed
                     by Judge David A. Ezra. (rg) (Entered: 07/25/2017)
 08/16/2017     15 Judgment on Probation/Supervised Release as to Roy Wilson Smith. Signed by
                   Judge David A. Ezra. (rg) (Entered: 08/16/2017)



                                       PACER Service Center
                                         Transaction Receipt
                                            02/18/2020 12:12:43
                    PACER
                                   jjones9765:5505632:0 Client Code:
                    Login:
                                                        Search         5:17-cr-00363-
                    Description:   Docket Report
                                                        Criteria:      DAE
                    Billable
                                   3                    Cost:          0.30
                    Pages:
                                                        Exempt
                    Exempt flag:   Exempt                              Always
                                                        reason:


PACER fee: Exempt




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?908299645475809-L_1_0-1                   02/18/2020
